Name: Council Regulation (EEC) No 3184/87 of 20 October 1987 fixing for the 1987/1988 marketing year the representative market price and the threshold price for olive oil and the percentages of the consumption aid to be retained in accordance with Article 11 (5) and (6) of Regulation No 136/66/EEC
 Type: Regulation
 Subject Matter: prices;  consumption;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 304/327. 10 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3184/87 of 20 October 1987 fixing for the 1987/ 1988 marketing year the representative market price and the threshold price for olive oil and the percentages of the consumption aid to be retained in accordance with Article 11 (5 ) and (6) of Regulation No 136/66/EEC for financing the recognized trade organizations referred to in paragraph 3 of the said Article and, secondly, for financing measures to promote the consumption of olive oil in the Community ; whereas the said percentage should be fixed for the 1987/ 1988 marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1987/ 1988 marketing year, the representative market price and the threshold price for olive oil shall be fixed as follows :  representative market price : 174,61 ECU per 100 kilograms, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular the second subparagraph of Article 4 (4) and Article 11 (6) thereof, Having regard to the proposal from the Commission, Whereas the representative market price should be fixed in accordance with the criteria laid down in Article 7 of Regulation No 136/66/EEC ; Whereas the threshold price should be fixed in such a way that the selling price for the imported product at the frontier crossing point fixed pursuant to Article 9 of Regulation No 136/66/EEC is the same as the representa ­ tive market price, account being taken of the effect of the measures referred to in Article 1 1 (6) of the above Regula ­ tion ; Whereas it follows from the application of these criteria, that the representative market price and the threshold price should be fixed at the levels given in Article 1 of this Regulation ; Whereas, under Article 1 1 (5) and (6) of Regulation No 136/66/EEC, a certain percentage of the consumption aid should be used during each olive marketing year firstly -r  threshold price : 177,15 ECU per 100 kilograms. Article 2 1 . For the 1987/88 marketing year, the percentage of the consumption aid, referred to in Article 1 1 (5) of Regu ­ lation No 136/66/EEC, is hereby fixed at 1,3 . 2 . For the 1987/88 marketing year, the percentage of the consumption aid to be allocated for the campaigns and projects, referred to in Article 1 1 (6) of Regulation No 136/66/EEC, is hereby fixed at 8 . Article 3 This Regulation shall enter into force on 1 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 20 October 1987 . For the Council The President L T0RNJES (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 183 , 3 . 7 . 1987, p . 7 .